EXHIBIT 10.63

 

Contract #96-412-026
Hopkins County Coal, LLC
Amendment No. 2

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED COAL SUPPLY AGREEMENT

 

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED COAL SUPPLY AGREEMENT (“Amendment
No. 2”) is entered into effective as of September 15, 2000, by and between
LOUISVILLE GAS AND ELECTRIC COMPANY (hereinafter referred to as “Buyer”), whose
address is 220 West Main Street, Louisville, Kentucky 40202, and HOPKINS COUNTY
COAL, LLC, a Delaware limited liability company and WEBSTER COUNTY COAL, LLC, a
Delaware limited liability company (successor to WEBSTER COUNTY COAL
CORPORATION, a Kentucky corporation), both having an address of 1717 South
Boulder Avenue, Tulsa, Oklahoma 74119-4886, (the foregoing companies hereinafter
referred to as “Seller”). In consideration of the agreements herein contained,
the parties hereto agree as follows.

 

RECITALS

 

A.           On even date herewith, Buyer entered into Coal Synfuel Purchase
Order LGE00024, which is governed by the terms and conditions of Negotiated
Contract LGE00019, (“Coal Synfuel Supply Agreement”) with ECO Coal Pelletization
No. 12, LLC (“ECO”) for the purchase of coal synfuel which shall be processed
from coal which is produced or supplied to ECO from Hopkins County Coal, LLC.

 

B.             For each ton of coal synfuel Buyer purchases from ECO during the
term of the Coal Synfuel Supply Agreement, Buyer and Seller hereby agree to
reduce by like amount the quantity of coal to be purchased under the Amended and
Restated Coal Supply Agreement as is more particularly set forth herein below.

 

1.0 AMENDMENTS

 

The Amended and Restated Agreement heretofore entered into by the parties, dated
effective April 1, 1998, as amended by Amendment No. 1 dated January 1, 2000 and
identified by the Contract Number set forth above, (hereinafter referred to as
“Agreement”) is hereby amended as follows:

 

2.0 QUANTITY

 

2.1                                 Section 3.2 Coal Synfuel Quantity, is added
and reads as follows:

 

“During the Term, any quantity of coal synfuel purchased by Buyer from ECO under
the Coal Synfuel Supply Agreement shall reduce the Quantity of coal to be
supplied under this Agreement, by an equal amount of tonnage.”

 

--------------------------------------------------------------------------------


 

3.0 INDEPENDENT RELATIONSHIP OF AGREEMENT TO COAL SYNFUEL SUPPLY AGREEMENT.

 

3.1                                 Section 21 Independent Relationship of
Agreement to Coal Synfuel Supply Agreement, is added and read as follows:

 

“Except for the tonnage reduction provision set forth under Section 3.2 herein
above, all obligations between Buyer and Seller set forth in this Agreement
shall continue through its Term. If Buyer reduces and/or suspends its purchases
of coal synfuel under the Coal Synfuel Supply Agreement and/or either Buyer or
ECO terminates the Coal Synfuel Supply Agreement for any reason, this Agreement
shall remain in full force and effect and Buyer and Seller shall be obligated to
continue their performance as required herein through the Term of this
Agreement. In no event shall nonperformance or breach by Buyer or ECO under
provisions of the Coal Synfuel Supply Agreement be a basis for Buyer or Seller
to claim nonperformance or breach or grant a right of offset, counter claim or
cancellation of this Agreement, and this Agreement shall continue in full force
and effect with the remaining obligations for the purchase of quantities of coal
to be the Quantity set forth in Section 3.0 during any contract year reduced by
the amount of coal synfuel delivered by ECO to Buyer during such contract year.”

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 on the
day and year below written, but effective as of the day and year first set forth
above.

 

HOPKINS COUNTY COAL, LLC.

LOUISVILLE GAS AND ELECTRIC
COMPANY

 

 

BY:

 

 

BY:

 

 

 

 

 

 

 

TITLE:

 

 

TITLE:

 

 

 

 

 

 

DATE:

 

 

DATE:

 

 

 

 

WEBSTER COUNTY COAL, LLC

 

 

 

BY:

 

 

 

 

 

 

 

TITLE:

 

 

 

 

 

DATE:

 

 

 

 

--------------------------------------------------------------------------------